DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants amendments were received on 3/13/22. Claims 1-6, 8, 9 have been amended. Claims 12 and 17 are withdrawn-currently amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Drawings
The drawings submitted on 5/8/2019 has been accepted.
Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-11 is maintained and further clarified in view of the Applicants amendments.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitations “plate-like morphologies” is indefinite because it is unclear since the scope for “like” appears to be unlimited . Appropriate corrections or further clarification is required.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unclear what “a median length of the nanostructure”…”in nanometer scale” is. In Applicant’s specification, it states the median size can be approximately 5 micrometers or 2-10 microns. It is known that at 5 micrometers or 2-10 microns can also be measured in nanometers i.e. 5000 nanometers, 2000-10000 nanometers, therefore it is unclear what median size in nanometer scale entails. Appropriate corrections or further clarification is required.
Claim Analysis
For the purpose of compact prosecution, “plate-like morphologies” will be interpreted as plate morphologies or plate shape.
For the purpose of compact prosecution “a median length of the nanostructure is in nanometer scale” in the present claims, as instantly recited, will be interpreted as a structure with some kind of measurable dimension.


Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al., on claims 1 and 2 are maintained. The rejection is further modified in view of the claim amendments.
The rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kouzu et al., on claims 1, 2, 8, 9 are withdrawn because the Applicant amended the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al. (US Publication 2002/0009646).
Regarding claim 1, the Matsubara et al. reference discloses a silicon - carbon nanocomposite (SCN) material comprising SCN particles, wherein each SCN particle comprises a graphite particle core (21) having an outer surface, silicon nanostructures distributed across at least portions of the outer surface of the graphite particle core (22). The silicon is nanostructures comprises a median length of the nanostructure is in a nanometer scale. Each nanostructure comprises only silicon, a plate shape with first and second planar 2D surfaces (as can be seen in the Figure 2) and an amorphous carbon layer or matrix that encapsulates the silicon nanostructures and at least portions of the graphite particle core ([0058]).
.  
Claim(s) 1, 2, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent 8,785,049).
Regarding claim 1, the Kim et al. reference discloses a silicon - carbon nanocomposite (SCN) material comprising SCN particles, wherein each SCN particle comprises a graphite particle core (2:15-25) having an outer surface, silicon nanometals distributed across at least portions of the outer surface of the graphite particle core (2:64-67). The silicon is nanostructures comprises a median length of the nanostructure is in a nanometer scale. Each silicon metal nanostructure (3) comprises only silicon, a plate shape with first and second planar 2D surfaces (as can be seen in the Figure 1) and an amorphous carbon layer (7) or matrix that encapsulates the silicon nanostructures and at least portions of the graphite particle core (4:30-33).
Regarding claim 2, the Kim et al. reference discloses each SCN particle, the amorphous carbon layer or matrix and the silicon nanostructures encapsulated therein at least partially fills-in variations in the contours or topography of the outer surface of the graphite particle core in a conformal manner (Fig. 1).  
Claim(s) 1, 2, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent 2009/02269669 herein referred to as Kim ‘669).
Regarding claim 1, the Kim ‘669 reference discloses a silicon - carbon nanocomposite (SCN) material comprising SCN particles, wherein each SCN particle 
Regarding claim 2, the Kim et al. reference discloses each SCN particle, the amorphous carbon layer or matrix and the silicon nanostructures encapsulated therein at least partially fills-in variations in the contours or topography of the outer surface of the graphite particle core in a conformal manner (Fig. 4).  
Regarding claim 8, the Kim ‘669 discloses the graphite:silicon:amorphous carbon mass ratio is 70-90:5-20:5-20 and wherein the SCN particle includes nonzero amounts of each of silicon graphite and amorphous carbon and the amounts together total 100% (Example 1: [0053]-[0055]). 
Regarding claim 10, the Kim ‘669 reference discloses that disclose the graphite particle core has a porosity of between 10-15 % ([0034]).


	Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kouzu et al. on claim 7 is withdrawn because the Applicant amended the claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US Patent 8,785,049).
Regarding claim 7, the Kouzu reference discloses the claimed invention and incorporated herein. The Kozu reference discloses the thickness of the carbon coating to be 100nm to 2000nm (3:40-45). Therefore, for the range that includes the claimed range of 250-1500nm, it is anticipated. For the ranges that is outside of the claimed range, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al.  (US Patent 2009/02269669 herein referred to as Kim ‘669).
Titanium Metals Corp. v. Banner, 227 USPQ 773
 

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US Publication 2002/0009646) in further view of Inagaki et al. Inagaki et al. (US Publication 2011/0206986), on claim 3 is withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US Publication 2002/0009646) in further view of Kondo et al. (US Publication 20170012282) on claims 3-6 is/are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Kim. (US Publication 2010/0136432) in further view of Kondo et al. (US Publication 20170012282), on claims 1-7, 10, 11 are withdrawn because the Applicant amended the claims. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al. (US Patent 8,785,049).
Regarding claim 10 and 11, the Kim et al. reference discloses that the SCN material graphite particle core comprises a synthetic graphite particle (artificial graphite)  with one pore but is silent in teaching the porosity to be less than 15% or even 3%. However, as can be seen on Fig. 1, the one pore is covered by the particles thus minimizing the porosity of the graphite. The Kim reference discloses when the pore is present in the core, the compensation effect on the volume expansion of the particles are improved (3:63-67). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to choose the instantly claimed value through process optimization, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involve only routine skill in the art. See In re Boesch,  205 USPQ 215 (CCPA 1980).  
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Matsubara et al. (US Publication 2002/0009646), Kim et al. (US Patent 8,785,049) and/or Kim et al. (US Patent 2009/02269669 herein referred to as Kim ‘669) in view of Shin et al. (US Publication 2019/0312264).
Regarding claims 3, the Matsubara et al., Kim et al. and the Kim’699 reference discloses the claimed invention above and further incorporated herein. The Shin et al. reference further discloses silicon comprises plate morphologies comprising three orthogonal axes relative to which  each silicon nanostructure is positioned 
Regarding claim 4, the Shin et al. reference disclose wherein each silicon nanostructure  comprises a mean aspect ratio  defined by a ratio of the thickness of the silicon nanostructure to the length of the silicon nanostructure within a cross sectional plane through the amorphous carbon layer or matrix is between 0.20 - 0.60 (calculated to 0.25, i.e. equal to 4, [0038]).
Regarding claim 5. (Currently Amended) The SCN material of claim 4, wherein  the silicon comprises a median length between 50 - 300 nm ([0041]).
Regarding claim 6, wherein silicon nanostructures comprise nanosilicon grains  having an average grain size of 10 - 45 nm ([0045]).
Response to Arguments
Applicant's arguments filed 3/13/2022 have been fully considered but they are not persuasive. The Applicant’s principal arguments are:
In response to the Applicant’s remarks under “Claim Amendment and Newly Added Claims,” it appears the Applicant are arguing amendments and no newly added claims were provided on the claims.
In response to the Applicant’s arguments in regards the 35 U.S.C 112 rejection on claim limitations “plate-like morphologies”: the rejections are maintained since “like” is unclear, since adding the term "like" makes the limitation not have defined scope and therefore is indefinite.
The Applicant argues, “Applicant submits that Matsubara nowhere teaches the use of silicon nanostructures having a median length in the nanometer scale or range. Instead, the size of the silicon particles in Matsubara is clearly in the micrometer scale or range. See, e.g., Matsubara, paragraph [0078]. “
However, it is known that microparticles can be measured in nanometer scales, please see the 35 U.S.C 112, second paragraph rejection.

The applicant argues, “Furthermore, Matsubara nowhere describes, explicitly or implicitly, that the silicon micro-particles have a plate-like morphology with first and second planar 2D surfaces. In fact, Matsubara nowhere describes what morphology the silicon micro-particles possess. Without a discussion of the morphology of the silicon particles, Matsubara cannot inherently teach the limitation. To support a rejection under inherency, it is clear that the missing limitation must necessarily result. See, e.g., In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). The probability or possibility that the missing limitation may result is insufficient to support a rejection under inherency. Id. Moreover, Applicant submits that the silicon  particles are spherical shaped particles. This is evidenced by the drawings of Matsubara. See, e.g., Matsubara, Figs. 2-4 (elements. 12 (Fig. 1), 22 (Fig. 2) and 32 (Fig. 3)). “
However, the limitation requires a plate-shape morphology with first and second planar 2D surfaces. As can be seen in Fig. 2 and 3, the silicon does indeed comprise plate shape morphology. In addition, the Applicant defined first and second planar 2D surfaces to comprise a length and width in 2D surface. As can be seen in Fig. 2-3 of the Matsubara reference and in the 2D form, the particle comprises a length (circumference of a circle, for example) and width (diameter of a circle, for example). Since the Applicant have not claimed the specific dimension of the length and width (or what is exactly required in a first and second planar 2D structure, the rejection under the Matsubara reference is maintained. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” MPEP 2111.01 II
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725